UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 Form 10-Q/A (X) Quarterly report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 for the quarterly period ended June 30, 2011 or () Transition report pursuant to Section 13 or 15 (d) of the Securities Exchange Act of 1934 for the transition period from 0-23863 (Commission File Number) PEOPLES FINANCIAL SERVICES CORP. (Exact name of registrant as specified in its charter) Pennsylvania 23-2391852 (State of incorporation) (IRS Employer ID Number) 82 Franklin Avenue, Hallstead, PA (Address of principal executive offices) (Zip code) (570) 879-2175 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months or for such shorter period that the registrant was required to file such reports, and (2) has been subject to such filing requirements for the past 90 days.Yes X No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months or for such shorter period that the registrant was required to submit and post such files.Yes XNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company as defined in Rule 12b-2 of the Exchange Act. Large accelerated filer Accelerated filerX Non-accelerated filer Smaller reporting company Indicate by check mark whether the registrant is a shell company as defined in Rule 12b-2 of the Exchange Act.Yes No X APPLICABLE ONLY TO CORPORATE REGISTRANTS: Indicate the number of shares outstanding of the registrant’s common stock, as of the latest practicable date: 3,134,456 at July 29, 2011. 1 PEOPLES FINANCIAL SERVICES CORP. EXPLANATORY NOTE The sole purpose of this Amendment to the Registrant’s Quarterly Report on Form 10-Q for the period ended June 30, 2011 (the “10-Q”), is to furnish the Interactive Data File exhibits required by Item 601(b)(101) of Regulation S-K.No other changes have been made to the 10Q, and this Amendment has not been updated to reflect events occurring subsequent to the filing of the 10-Q. Item 6.Exhibits 31 (i) Certification of Chief Executive Officer Principal Financial Officer pursuant to Rule 13a-14(a)/15d-14(a).* 32 Certification of Chief Executive Officer pursuant to Section 1350 of Sarbanes-Oxley Act of 2002.* 101.INS XBRL Instance Document** 101.SCH XBRL Taxonomy Extension Schema** 101.CAL XBRL Taxonomy Extension Calculation Linkbase** 101.DEF XBRL Taxonomy Extension Definition Linkbase** 101.LAB XBRL Taxonomy Extension Label Linkbase** 101.PRE XBRL Taxonomy Extension Presentation Linkbase** *Filed with the 10Q **Furnished, not filed, herewith 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. PEOPLES FINANCIAL SERVICES CORP. /s/Alan W. Dakey August 10, 2011 Alan W. Dakey, President, CEO (Principal Executive Officer) /s/Scott A. Seasock August 10, 2011 Scott A. Seasock, Senior Vice President (Principal Financial Officer) 3
